'GI5FE&2!




 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 BARBARA SMITH,
                                                       No. 73228-5-1
                      Appellant,
                                                       DIVISION ONE


                                                       UNPUBLISHED OPINION
ALBERTSON'S LLC, a foreign
corporation; and unknown JOHN DOES,
                                                       FILED: February 29, 2016
                      Respondent.


      Appelwick, J. — Smith sued Albertson's after she tripped on a mat in one

of its stores and fell.   The trial court granted summary judgment in favor of

Albertson's. Smith contends that she raised a genuine issue of material fact as to

whether the mat was dangerous. She argues Albertson's was on notice that the

mat was dangerous, because it placed the mat in the store. We affirm.

                                     FACTS


       On the morning of March 18, 2012, Barbara Smith visited an Albertson's

LLC store in Burien.      She entered through the store's only public entrance.

Immediately inside the entrance were two long, narrow carpeted mats. These

mats were to protect against customers tracking moisture into the store. Smith

walked the length of one of these mats.
No. 73228-5-1/2




      A flower display was located shortly inside the entrance of the store.

Albertson's had placed a similar carpeted mat in front of the flower display to

prevent customers from slipping on water from the flowers. Albertson's mats were

commercial rubber-backed, carpeted mats supplied by Aramark Corporation.

      As Smith proceeded into the store, she stepped onto the shorter mat by the

flower display with her left foot. As she took another step, her right foot snagged

the edge of the mat, and the mat bunched up in front of her foot. Smith tripped on

the bunched up mat, falling into the flower display. Smith's fall was recorded by

the store's security camera.1

       Smith sued Albertson's in 2014, alleging that she suffered injuries due to its

negligence. Albertson's moved for summary judgment. It argued that Smith could

not prove that the mat was a hazardous condition or that Albertson's had notice of

any danger. The trial court agreed and granted summary judgment for Albertson's.

Smith appeals.

                                   DISCUSSION


       Summary judgment is proper only if the pleadings, depositions, answers,

admissions, and affidavits show that there is no genuine issue of material fact. CR

56(c). In a summary judgment motion, the moving party must show the absence

of an issue of material fact. Iwai v. State, 129 Wash. 2d 84, 95, 915 P.2d 1089 (1996).

Then, the nonmoving party must set forth specific facts showing a genuine issue


       1 The trial court reviewed stills from the video and the video itself before
making its decision. However, the parties have not made the video part of the
record on appeal, so this court is unable to review it. But, the record does contain
stills from the video, which we have reviewed.
No. 73228-5-1/3




for trial, jd. at 95-96. On appeal, this court reviews summary judgment orders de

novo, engaging in the same inquiry as the trial court. ]a\ at 96. We consider the

evidence and all reasonable inferences in the light most favorable to the

nonmoving party, jd.

       To prevail on a claim of negligence, the plaintiff must prove the existence of

a duty, breach of that duty, a resulting injury, and proximate cause between the

breach and the injury. Tincani v. Inland Empire Zoological Soc, 124 Wash. 2d 121,

127-28, 875 P.2d 621 (1994). In a premises liability action, the landowner's duty

of care depends on whether the plaintiff was an invitee, licensee, or trespasser.

]pLat128.

       Here, it is undisputed that Smith was an invitee. Washington follows the

Restatement (Second) of Torts § 343 (Am Law Inst. 1965) regarding a landowner's

duty of care to an invitee. Curtis v. Lein. 169 Wash. 2d 884, 890, 239 P.3d 1078

(2010). The Restatement provides that a landowner will only be subject to liability

for harm caused to invitees by a condition on the land if it:

              (a) knows or by the exercise of reasonable care would
       discover the condition, and should realize that it involves an
       unreasonable risk of harm to such invitees, and

             (b) should expect that they will not discover or realize the
       danger, or will fail to protect themselves against it, and

              (c) fails to exercise reasonable care to protect them against
       the danger.

Id.
No. 73228-5-1/4




      Smith challenges the dismissal of her negligence claim at summary

judgment for failure to establish notice of a dangerous condition. Smith alleges

that the mat by the flower display was a dangerous condition. Albertson's placed

the mat by the flower display on purpose; it knew that the mat was there. The

plaintiff is not required to establish notice when the landowner itself creates the

dangerous condition. Falconer v. Safeway Stores, Inc., 49 Wash. 2d 478, 480, 303
P.2d 294 (1956). Therefore, the only question is whether Smith raised a genuine

issue of material fact about whether the mat was a dangerous condition.

      Smith asserts that she did create a genuine issue of material fact by

submitting an expert declaration. An expert opinion on an ultimate question of fact

is sufficient to create a genuine issue of material fact that would preclude summary

judgment. Lamon v. McDonnell Douglas Corp., 91 Wash. 2d 345, 352, 588 P.2d 1346

(1979). But, the trial court may disregard expert affidavits that contain conclusions

of law. Eriks v. Denver. 118 Wash. 2d 451, 458, 824 P.2d 1207 (1992). And, in the

context of summary judgment, an expert must support his opinion with specific

facts—things that exist in reality. Woodward v. Lopez, 174 Wash. App. 460, 468,

300 P.3d 417 (2013). Statements of ultimate facts or conclusory statements of

fact are not sufficient to defeat a summary judgment motion. Grimwood v. Univ.

of Puget Sound, Inc., 110 Wash. 2d 355, 359-60, 753 P.2d 517 (1988).
No. 73228-5-1/5




       Here, Smith offered the declaration of Tom Baird, a safety consultant. Baird

is a certified walkway safety auditor and floor safety technician. His declaration

was based on his review of the pleadings and exhibits, as well as the security video

of Smith's fall. He did not inspect the mat in question, nor did he inspect the store.

Baird observed that the longer mats by the entrance had labels on them, but the

shorter mat by the flower display did not. From this, Baird concluded that they

were different types of mats. He noticed that another customer rubbed his feet on

one of the long mats without crumpling it. And, an Albertson's employee was able

to lift and straighten the shorter mat with one hand.      Baird also noted that the

National Institute of Occupational Safety and Health has observed that "mats are

only effective if properly used and maintained. Mats placed to absorb moisture

become trip and/or slip hazards themselves if not properly secured from moving."

And, he mentioned Americans with Disabilities Act2 by name and noted "that

walking surfaces be firm, stable, and slip resistant." From these materials, Baird

opined that the mat in front of the flower display was too flimsy and unsecured,

such that it created an unreasonable trip hazard.

       At the summary judgment hearing, Albertson's argued that Baird's opinion

was not based on fact, and therefore was not sufficient to create an issue of

material fact. The trial court agreed, deciding that Baird's declaration offered only

legal conclusions and had an inadequate factual basis. Consequently, the trial




       2The referenced act is federal law, the citation to the act is Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101-12213.
No. 73228-5-1/6




court decided that it could weigh the evidence, and it gave zero weight to Baird's

opinion.

        Smith relies on Batten v. S. Seattle Water Co.. 65 Wash. 2d 547, 398 P.2d 719

(1965) and Lamon to contend that an expert witness's opinion as to whether a

dangerous condition existed should preclude summary judgment.               But, those

cases are distinguishable.

        In Batten, the plaintiff fell when she stepped on the loose lid of a water meter

box. 65 Wash. 2d at 547. Two experts testified3 that the installation of the meter box

made it unsafe. Id. at 549-50. They described the mechanics that would cause

material to accumulate in a way that could raise and loosen the lid after a period

of time.   Id. And, they both testified that other boxes were available with better

fitting lids.   jd. at 550.   The Batten court found this expert testimony was

appropriate, because the mechanical process that made the lid unsafe needed

clarification. Id. at 551.


        Similarly, in Lamon, the plaintiff fell into an unsecured escape hatch while

preparing an airplane for flight. 91 Wash. 2d at 347-48. She submitted an affidavit of

an engineer, who examined the escape hatches on the airplane in question and

another airplane, jd. at 348. He determined that the escape hatch that the plaintiff

fell into was unreasonably dangerous, because the escape hatch cover was a



       3 Batten presents a poor analogy to the present case, as that case was not
resolved at summary judgment. Instead, the case proceeded to trial, and the
experts testified before the jury. Id. at 549-50. The question on appeal was
whether the trial court abused its discretion in admitting the expert testimony, not
whether the expert's opinion created a genuine issue of material fact. kL at 551.
No. 73228-5-1/7




loose panel that had to be manually placed into the hatch opening. kL These

dangerous features were not present in the other airplane the engineer

examined—that airplane had an escape hatch cover that closes automatically. jd.

at 349. The Lamon court held that the plaintiff created a genuine issue of material

fact through this affidavit, because it raised the issue of whether the design of the

hatch cover was an unreasonably dangerous condition.4 id. at 351-52.

       Therefore, the objects causing injury in both Batten and Lamon involved

complicated mechanical processes. The experts examined the mechanics of the

meter box and the airplane hatch themselves. Batten, 65Wn.2d at 549-50; Lamon,

91Wn.2d at 348. They then applied their specific knowledge to explain why the

mechanics these objects created dangerous conditions. Batten, 65Wn.2d at 549-

50; Lamon, 91Wn.2d at 348-49.         And, they noted that other products were

available without those dangerous features.      Batten, 65Wn.2d at 550; Lamon,

91Wn.2d at 349. In those cases, the experts explained complex concepts that

could not be understood without assistance.

       Here, Baird did not inspect the short mat on which Smith tripped. Nor did

he inspect the long mats to which he attempts a comparison. Nor did Baird inspect

the store's floor. Consequently, Baird's declaration did not provide any facts about

the weight, stiffness, or slip resistance of the shorter mat.      And, while Baird

mentioned the existence of standards, he did not state a particular standard or


      4 Lamon is also an imperfect comparison, because the plaintiff in that case
sued on a product liability theory. 91 Wash. 2d at 350. Under that theory, whether a
product is reasonably safe within the expectations of an ordinary consumer was
an issue of material fact. Id. at 350-51.
No. 73228-5-1/8




attempt to apply a standard requiring a particular weight, stiffness, or slip

resistance for commercially used mats. He presented no evidence that this type

of mat must be secured with adhesive. He presented no evidence as to the type

or amount of force that such a mat must be able to withstand without crumpling.

Baird did not refer to a standard from which this court can infer that this type of mat

breaches a standard if it can be lifted with one hand.

       Baird suggested that other, more secure mats are available. In support of

this, he pointed to the fact that a customer could wipe his feet on the long mat

without bunching it up. But, Baird presented no evidence that the long entrance

mats were a different type of mat—he merely speculated that they were different

from the fact the long mats had visible labels while the shorter mat did not. And,

even if the mats were different, Baird presented no information about the type of

foot action, the amount of force applied, or the placement of the person's feet on

the mat to suggest that wiping one's feet is comparable to Smith's trailing foot

catching on the rug.

       Thus, Baird's declaration did not provide any new information to establish a

question of fact or even an inference of a question of fact. Instead, Baird merely

repeated what is in the security video. Having observed Smith's trailing right foot

strike the mat near the edge, and the mat crumpling in front of Smith as she falls,

he characterized the crumpling as evidence of a "flimsy" mat. And from that, he

labeled the mat "dangerous." These are conclusory statements that add no new

factual information. The fact that there was a fall does not establish negligence.




                                              8
No. 73228-5-1/9




Brant v. Market Basket Stores, Inc.. 72 Wn.2d 446,448,433 P.2d 863 (1967). Nor

does the fact that the mat bunched up in front of Smith establish that the mat was

per se dangerous.

       Smith's comparisons to Batten and Lamon are therefore inapposite.           In

those cases, the experts added facts that showed that the conditions were

dangerous. See Batten, 65Wn.2d at 549-50; Lamon. 91Wn.2d at 348-49, 351-52.

They added information that would not be apparent to a layperson seeking to

understand how the accident occurred.       See Batten, 65Wn.2d at 551; Lamon,

91Wn.2d at 348-49.      Baird, however, simply drew conclusions from the same

information available to the court.    We conclude that the trial court properly

disregarded Baird's declaration.5

       Consequently, there is no evidence to suggest that the mat was hazardous.

Smith offered no evidence to suggest that the mat in front of the flower display was

dangerously flimsy or unsecured. Instead, the evidence led to only one reasonable

conclusion: Smith crumpled up the mat while walking, and she tripped as a result.



       5 Smith contends that the trial court erred by assigning weight to Baird's
declaration. We agree that the trial court is not permitted to weigh the evidence of
one side against that of the other side on a motion for summary judgment. See
Barker v. Advanced Silicon Materials, LLC, 131 Wash. App. 616, 624, 128 P.3d 633
(2006). However, we review summary judgment decisions de novo. Iwai, 129
Wash. 2d at 96. And, the trial court may strike an expert opinion when it is
unsupported by facts and offers only legal conclusions. Woodward, 174 Wash. App.
at 468. Because Baird's declaration was speculative and did not provide an
appropriate expert opinion, the trial court was correct to conclude it had no "weight"
to contribute to the plaintiff withstanding summary judgment. See Rothweiler v.
Clark County, 108 Wash. App. 91, 100-01, 29 P.3d 758 (2001) (noting that in the
context of a summary judgment motion, the trial court will disregard expert opinions
if the factual basis for the opinion is inadequate).
No. 73228-5-1/10




Therefore, Smith failed to establish a genuine issue of material fact as to whether

her fall was caused by a dangerous condition in the Albertson's store.

      Thus, Smith did not establish that Albertson's had notice of a dangerous

condition on the premises. As a result, she failed to show that Albertson's owed

her a duty. Given this failure of proof, summary judgment was proper.

      We affirm.




WE CONCUR:




  $